internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-132967-03 date date legend corporation shareholder shareholder state date date year year dear this letter responds to your letter dated date and subsequent correspondence written on behalf of corporation as its authorized representative requesting a ruling under sec_1362 of the internal_revenue_code facts according to the information submitted corporation was incorporated in state on date it is represented that corporation did not issue any stock did not own any assets and did not conduct any business prior to date corporation’s sole shareholder shareholder intended to file a form_2553 election by a small_business_corporation for corporation effective for year its first taxable_year beginning date the internal_revenue_service has no record of receiving the form_2553 and plr-132967-03 corporation is unable to provide evidence of the internal_revenue_service having received the form corporation and shareholder filed their federal_income_tax returns for year consistent with the treatment of corporation as an s_corporation corporation shareholder and shareholder who acquired stock in corporation in year filed their federal_income_tax returns for year consistent with the treatment of corporation as an s_corporation applicable law sec_1362 provides that a small_business_corporation may elect to be an s_corporation sec_1362 provides when an s election will be effective generally if an election to be treated as an s_corporation is made within the first two and one-half months of a corporation’s taxable_year then the corporation will be treated as an s_corporation for the year in which the election is made sec_1362 provides that if an s election is made after the fifteenth day of the third month of a corporation’s taxable_year then the corporation will not be treated as an s_corporation until the taxable_year following the year the s election is made sec_1362 provides that if an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making the election or no election is made for any taxable_year and the secretary determines that there was reasonable_cause for the failure to timely make such election then the secretary may treat such election as timely made for such taxable_year and sec_1362 shall not apply conclusion based on the facts submitted and representations made we conclude that corporation has established reasonable_cause for failing to make a timely s election pursuant to sec_1362 accordingly provided corporation makes an election to be treated as an s_corporation for federal tax purposes by filing a completed form_2553 containing an effective date of date for the election with the appropriate service_center within days following the date of this letter then such election will be treated as timely made a copy of this letter should be attached to the form_2553 filed with the service_center except as specifically set forth above we express or imply no opinion concerning the federal tax consequences of the facts described above under any other provision of the code specifically we express or imply no opinion concerning whether corporation otherwise is eligible to be an s_corporation for federal tax purposes plr-132967-03 pursuant to a power_of_attorney on file with this office we are sending copies of this letter to corporation’s authorized representatives this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours s james a quinn senior counsel branch office of associate chief_counsel passthroughs and special industries enclosures cc copy of this letter copy for sec_6110 purposes
